Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 1 of 8 PageID 393




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                                       Case No. 3:20-cv-00017-MMH-JBT

       Plaintiff,

v.

TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

       Defendants.
                                      /

        DEFENDANT’S AMENDED ANSWER AND AFFIRMATIVE DEFENSES

       Defendants, TRANS HIGH CORPORATION, a New York corporation (“Trans High”) and

HIGH TIMES HOLDING CORPORATION, a Delaware corporation (“High Times”), through

undersigned counsel hereby file their Amended Answer and Affirmative Defenses to the

Complaint of Plaintiff, MERLIN KAUFFMAN, and answer its numbered paragraphs as follows:

       1.      To the extent that Paragraph 1 of Plaintiff’s Complaint alleges any allegation which

warrant a response, DENIED

       2.      The allegations in Paragraph 2 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

       3.      The allegations in Paragraph 3 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED. Defendants further note that the Master Service

Agreement referenced in Paragraph 3 of Plaintiff’s Complaint is a boilerplate agreement between

Web.com Group, Inc. and a “Customer”. Web.com Group, Inc. is not a party to this current action

and Plaintiff shares no privy with Web.com Group, Inc. As such, Plaintiff cannot avail the Master
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 2 of 8 PageID 394




Service Agreement as governing where this action must be brought. Finally, Defendants will let the

document referred to in the allegations contained in paragraph 3 of the Plaintiff’s Complaint speak

for itself.

         4.    Deny possessing knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 4 of Plaintiff’s Complaint.

         5.    As and for a response to Paragraph 5 of Plaintiff’s Complaint, ADMIT that Defendant

Trans High Corporation is a New York corporation, otherwise DENIED.

         6.    As and for a response to Paragraph 6 of Plaintiff’s Complaint, ADMIT that Defendant

Hightimes Holding Corp. is a Delaware corporation, otherwise DENIED.

         7.    ADMITTED.

         8.    Deny each and every allegation contained in Paragraph 8 of Plaintiff’s Complaint.

         9.    As and for a response to Paragraph 9 of Plaintiff’s Complaint, ADMIT that Defendant

Trans High Corporation owns the Domain name 420.com, Deny knowledge or information sufficient

to form a belief as to who the Domain Name 420.com is currently registered with, otherwise

DENIED.

         10.   The allegations in Paragraph 10 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

         11.   The allegations in Paragraph 11 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED. Specifically, Plaintiff was put on notice than any

purchase of the Domain Name 420.com was subject to Defendants’ board members’ approval, which

approval was never obtained.

         12.   The allegations in Paragraph 12 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 3 of 8 PageID 395




       13.     The allegations in Paragraph 13 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise ADMIT that Plaintiff sent money to Defendant High Times

Holding Corp., otherwise DENIED.

       14.     The allegations in Paragraph 14 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

       15.     The allegations in Paragraph 15 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

       16.     The allegations in Paragraph 16 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

       17.     Deny each and every allegation contained in Paragraphs 17 and 18 of Plaintiff’s

Complaint.

       18.     Deny each and every allegation contained in Paragraph 18 of Plaintiff’s Complaint.

       19.     The allegations in Paragraph 19 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

       20.     Defendants repeat each and every response to each and every allegation of Plaintiff’s

Complaint which is realleged in Paragraph 20.

       21-26. Deny each and every allegation contain in Paragraphs 21, 22, 23, 24, 25, 26 of

Plaintiff’s Complaint.

       27.     The allegations in Paragraph 27 of Plaintiff’s Complaint contain legal conclusions and

no response is required, otherwise DENIED.

                            COUNTER-STATEMENT OF FACTS

       28.     On or about December 27, 2019 Kauffman and Levin were in preliminary discussions

for Kauffman to purchase the domain name www.420.com (the “Domain Name”) from Trans High.
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 4 of 8 PageID 396




        29.     During these discussions, through text messages, Kauffman and Levin discussed a

potential purchase price for Plaintiff’s purchase of the Domain Name.

        30.     On Saturday, December 28, 2019, Levin informed Kauffman that Levin did not have

the authority to sell the Domain Name, and that as a prerequisite to any sale of the Domain Name, he

would need approval of Trans High and High Times’ board of directors.

        31.     Levin was never able to obtain the requisite board approval, and therefore, an

agreement was never consummated.

        32.     Kauffman, despite knowing this, wired purported purchase funds to High Times.

        33.     Additionally, Kauffman sent Adam Levin a WEB.COM MASTER SERVICES

AGREEMENT, which Levin never signed and which was never signed on behalf of High Times

and/or Trans High.

        34.     Plaintiff now wrongfully claims that the contents of the text messages and the Master

Service Agreement contain all the elements of an alleged contract.

        35.     Since, there was never board approval and the Master Services Agreement was never

signed by any representatives and/or agents of Trans High, and that Plaintiff was on notice that Levin

did not have actual or apparent authority to enter into the contract on behalf of Trans High, the alleged

contract in question is not a valid enforceable contract.

        36.     Additionally, while Plaintiff sent amounts purporting to be payment for the purchase

of the Domain Name, Levin and High Times promptly offered to return such amounts and Plaintiff

has failed to provide High Times or Levin with account information to return same.

        37.     High Times is ready, willing and able to return the purported purchase funds to

Plaintiff, and has only held same because it has no secure means to return same to the Plaintiff.
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 5 of 8 PageID 397




           DENIAL OF ALL ALLEGATIONS NOT SPECIFICALLY ADMITTED

        Defendants deny all allegations in the Complaint, including prayers for relief, not specifically

admitted herein.

                                     AFFIRMATIVE DEFENSES

        Defendants, by and through their undersigned counsel, and pursuant to the Federal Rule of

Civil Procedure, hereby states its Affirmative Defenses to the Complaint as follows:

                                       First Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s Complaint fails to state a cause of

action upon which relief can be granted because Plaintiff fails to sufficiently plead that a contract was

formed. Plaintiff has attached as Exhibit B to his Complaint, which is incorporated into his pleadings,

and which evidences that Adam Levin did not have actual or apparent authority to transact for the

Domain Name on behalf of Trans High.

                                      Second Affirmative Defense

        Defendants affirmatively allege and assert that this Court does not have the authority to hear

this matter as Venue is not proper. Venue is not proper under 28 U.S. Code § 1391 in this matter

because: (1) No party is a resident of this judicial district or even a resident of the state of Florida; (2)

No events or omissions giving rise to the alleged claim occurred in this judicial district or even in the

State of Florida; and, (3) there are other judicial districts in which this complaint could have been

filed where Defendants is subject to that court’s personal jurisdiction.

                                       Third Affirmative Defense

        This Court does not have jurisdiction over this matter due to the lack of Personal Jurisdiction

because: neither Defendants have the requisite minimum contacts with the state of Florida;

Defendants were not personally served in the state of Florida; and Defendants are not incorporated,
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 6 of 8 PageID 398




headquartered, or have a principal place of business in the state of Florida.

                                    Fourth Affirmative Defense

        Defendants affirmatively allege and assert that no cause of action for breach of contract exists

because no contract was ever legally formed because Adam Levin informed Plaintiff that he would

need board approval before Defendants could enter into a contract with Plaintiff and no such approval

was ever obtained.

                                     Fifth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred because

of failure of consideration. There was no contract formed in this matter because there was no board

approval, which was a prerequisite to contract formation.



                                     Sixth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred because

Adam Levin never had actual or apparent authority to enter into such contract, and Plaintiff was on

notice of same. Adam Levin informed Plaintiff that he needed to get board approval prior to entering

into the alleged contract.

                                    Seventh Affirmative Defense

        Defendants affirmative allege and assert that Plaintiff’s causes of action are barred because

Plaintiff acted in bad faith because after being informed that board approval was needed to enter into

this alleged contract, Plaintiff sent purported purchase funds to High Times despite the lack of board

approval.

                                    Eighth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred because
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 7 of 8 PageID 399




of unconscionability because Plaintiff sent the Defendant High Times the purported purchase funds

in an attempt to circumvent Trans High and High Times’ board of directors’ right to determine

whether or not to contract with the Plaintiff.

                                     Ninth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by the

statute of frauds because the alleged contract was not in writing, was required to be in writing, and no

exception to the statute of frauds applies.

                                     Tenth Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by the

doctrine of estoppel because Plaintiff’s own wrongful actions in sending money before a deal was

consummated, and refusing to accept return of same when a deal was not consummated, has caused

the only harm which Plaintiff suffers.

                                    Eleventh Affirmative Defense

        Defendants affirmatively allege and assert that Plaintiff’s causes of action are barred by the

doctrine of unclean hands because Plaintiff’s wrongfully sent payment, knowing that no valid contract

had been formed, and has refused to accept Defendant High Times’ prompt offer to return payment.

                                    Twelfth Affirmative Defense

        Without conceding that Plaintiff has suffered any damages as a result of any purported

wrongful act by Defendants, Defendants affirmatively allege and assert that Plaintiff has failed to

mitigate its damages because Defendant High Times has promptly offered to return the monies that

Plaintiff has sent to High Times, but Plaintiff has refused to accept return of same.

                                   Thirteenth Affirmative Defense

        Defendants affirmatively allege and assert that some or all of the damages or losses alleged in
Case 3:20-cv-00017-MMH-JBT Document 35 Filed 08/03/20 Page 8 of 8 PageID 400




the Complaint were cause, if at all, by Plaintiff’s own actions and conduct. Therefore, any recovery

against Defendant, if any must be reduced by the amount of such damage and loss cause by Plaintiff.



       Defendants reserve the right to assert other defenses and/or to further allege additional facts

as further information becomes available.



       WHEREFORE, Defendants, TRANS HIGH CORPORATION and HIGH TIMES

HOLDING CORPORATION, respectfully request that the Court enter judgment in its favor and

against the Plaintiff, MERLIN KAUFFMAN, awarding Defendants their reasonable attorneys’ fees

and costs, and granting such other and further relief as the Court deems just and proper.

Dated: August 3, 2020
                                                              Respectfully submitted,

                                                              THE BEHAR LAW FIRM, P.A.
                                                              Attorneys for Defendants
                                                              3323 N.E. 163rd Street, Suite 402
                                                              North Miami Beach, FL 33160
                                                              Tel: (786) 735-330
                                                              Fax: (768) 735-3307
                                                              hrb@beharlegal.com
                                                              sms@beharlegal.com
                                                              np@beharlegal.com

                                                          By: s/ Samuel M. Sheldon
                                                              Howard R. Behar
                                                              Florida Bar No. 54471
                                                              Samuel M. Sheldon
                                                              Florida Bar No. 54088

                                                              and

                                                              Michael J. Kapin, pro hac vice
                                                              KAPIN PLLC
                                                              1133 Broadway, Suite 1001
                                                              New York, NY 10010
